 

Exhibit 10.1

AGREEMENT

 

 

THIS AGREEMENT is made as of the 5th day of September , 2016 by and between
Hudson Technologies, Inc., PO Box 1541, One Blue Hill Plaza, Pearl River, New
York 10965, Hudson Technologies of Tennessee, dba Hudson Technologies Company,
PO Box 1541, One Blue Hill Plaza, Pearl River, New York 10965 (hereinafter
Hudson Technologies, Inc. and Hudson Technologies of Tennessee, dba Hudson
Technologies Company are collectively referred to herein as "Hudson") and Nat
Krishnamurti, residing at 24 Oak Tavern Circle, Branchburg, NJ 08876
("Executive").

 

WHEREAS, the Executive is commencing his employment as executive officer of
Hudson to hold the title of Vice President, Chief Financial Officer of Hudson;
and

 

WHEREAS, Executive is also commencing his employment with Hudson Technologies
Company to hold the position of Vice President, Chief Financial Officer, and is
employed at Hudson’s Pearl River, New York headquarters facility; and

 

WHEREAS, Hudson Technologies, Inc. is the parent corporation of Hudson
Technologies Company; and

 

WHEREAS, Hudson and the Executive acknowledge that, because the Executive's
duties and responsibilities will bring the Executive into contact with Hudson's
confidential information, Hudson must ensure that its valuable confidential
information, as well as its customer relationships, are protected and can be
entrusted to the Executive; and

 

WHEREAS, Hudson and the Executive acknowledge that the Executive's talents,
knowledge and services to Hudson are of a special, unique, and extraordinary
character and are of particular and peculiar benefit and importance to Hudson;
and

 

WHEREAS, Hudson desires to ensure that it will receive the dedication, loyalty
and service of, and the availability of objective advice and counsel from, the
Executive, as well as assurances that the Executive will devote his best efforts
to his employment with Hudson and that he will not solicit other executives or
employees of Hudson or the Company, and

 

WHEREAS, the Executive has been offered, and desires to accept, employment with
Hudson as described in this Agreement, expressly conditioned upon Executive’s
execution of this agreement; and Executive has agreed to execute and be bound by
this Agreement as a condition of employment, prior to the effective date of
employment

 

NOW, THEREFORE, in consideration of the commencement of the employment by Hudson
of the Executive, the payments, rights and benefits granted, and the mutual
covenants and conditions contained herein, and for other good and valuable
consideration, receipt of which is hereby acknowledged, it is agreed:

 



1

 

 

 

1. TERMINATION: The following payments and benefits (hereinafter "Severance
Benefits") will be provided to the Executive by Hudson in the event of a
Termination of Employment (as hereinafter defined) of the Executive:

 

A. Executive will continue to receive his annual base salary, based upon his
annual base salary in effect as of the date of his Termination of Employment (as
hereinafter defined), for a period of twelve (12) months (the "Severance
Period"), in accordance with Hudson’s normal payroll practice in effect as of
the date of this Agreement. Hudson shall deduct from Executive's continuing
payroll all normal tax withholdings and deductions which Hudson is required by
law to make. The initial payment shall be made within the forty-five (45) day
period following the Executive’s Termination of Employment and the Executive
shall have no right to designate the taxable year of payment.

 

B. Within the forty-five (45) day period following the Executive’s Termination
of Employment, Hudson will pay to the Executive a lump sum payment in an amount
equal to a pro rata bonus through the date of Termination of Employment (the
"Pro-Rata Bonus"). For purposes of this paragraph "1.B", the Pro-Rata Bonus
shall be an amount equal to the highest bonus earned by the Executive in any
calendar year within the three (3) calendar years immediately preceeding the
date of Termination of Employment, pro rated for the period served during the
year in which the Termination of Employment occurs. Hudson shall deduct from
this bonus payment all normal tax withholdings and deductions which Hudson is
required by law to make. The Executive shall have no right to designate the
taxable year of payment.

 

Notwithstanding the foregoing, Hudson shall not be obligated to pay the Pro-Rata
Bonus to the Executive if as of the date of Termination of Employment (i) Hudson
is operating at a level of performance, on a year to date basis, below Hudson's
net profit goals as established by Hudson's Budget (as hereinafter defined), or
(ii) the Executive is acting at a level of performance, on a year to date basis,
such that he has not achieved all of the performance criteria established by the
Executive's Budget (as hereinafter defined). For purposes of this subparagraph
"1.B", Hudson shall prepare a profit and loss statement showing Hudson's total
year to date net profit as of the close of business the day prior to the date of
Termination of Employment, and as compared to the net profit under Hudson's
Budget (the "Interim P&L").

 

C. Within the forty-five (45) day period following the Executive’s Termination
of Employment, Hudson will pay to the Executive a lump sum payment for the
Executive's unused vacation for the year in which the Termination of Employment
occurs, equal to the number of prorata unused vacation days on the date of
Termination of Employment, as determined in accordance with Hudson's standard
vacation policy, multiplied by the Executive's daily base salary on the date of
Termination of Employment. Hudson shall deduct from this payment all normal tax
withholdings and deductions which Hudson is required by law to make. The
xecutive shall have no right to designate the taxable year of payment.

 



2

 

 

D. The Executive's participation in life, health and dental insurance,
disability insurance, and any other benefits (the "Benefits") provided by Hudson
to the Executive as of the date of the Termination of Employment shall be
continued, or essentially equivalent benefits provided by Hudson, for the entire
Severance Period or until otherwise terminated by the Executive, on the same
terms, conditions and costs as if the Executive continued in the employ of
Hudson. To the extent Benefits include health and dental insurance, such
Benefits shall be provided as COBRA continuation coverage, and not in addition
to COBRA. Notwithstanding the foregoing, to the extent Benefit coverages
provided to the Executive under this Section are taxable to the Executive,
Hudson’s obligation hereunder shall not exceed the applicable dollar amount
under Section 402(g)(1) (B) of the Internal Revenue Code of 1986, as amended
determined as of the year in which the Executive’s “Separation of Service”
occurs which is exempt under Treasury Reg. Section 1.409A-1(b)(9)(v)(D) (Limited
Payment).

 

E. All stock options, stock appreciation rights, and any similar rights which
the Executive holds on the date of Termination of Employment shall become fully
vested and be exerciseable on the date of Termination of Employment, and shall
remain exerciseable following the Termination of Employment until (i) expiration
of the Severance Period, (ii) termination of Severance Benefits pursuant to
paragraph "6.A" below, or (iii) expiration of the original term of the stock
option, stock appreciation right or similar right, whichever first occurs. No
extension of an exercise period under this Agreement shall extend to a date that
would cause such stock option, stock appreciation right or similar right to be
subject to Code Section 409A.

 

F. For purposes of this agreement, the following definitions will apply:

 

(i) A "Termination of Employment" shall take place in the event that the
Executive's employment is terminated (a) by Hudson without Cause (as hereinafter
defined) or (b) by the Executive following an event constituting Good Reason (as
hereinafter defined).

 

(ii) "Cause" shall exist if the act(s) or conduct of the Executive make it
unreasonable to require Hudson to continue to retain Executive in its
employment, such as, but not limited to, (a) the Executive's willful and
continued refusal to perform, or the Executive's willful and continued neglect
of, the substantive duties of his position, (b) any willful act or omission by
the Executive constituting dishonesty, fraud or other malfeasance, (c) material
nonconformance with Hudson's standard business practices and policies, including
but not limited to violation of Hudson's Code of Business Conduct and Ethics or
Hudson's Substance Abuse Policy, (d) any act or omission by the Executive which
has a material adverse affect upon the financial condition or business
reputation of Hudson, (e) the Executive's conviction of a felony, or any crime
involving moral turpitude, dishonesty or theft, under the laws of the United
States or any state thereof or any other jurisdiction in which Hudson conducts
business, (f) breach of the provisions of paragraphs "4" or "5" of this
agreement, (g) the resignation of Executive other than pursuant to the
occurrence of an event constituting Good Reason (as hereinafter defined).

 



3

 

 

(iii) "Good Reason" shall mean the occurrence of any of the following: (a) the
Executive is assigned any duties or responsibilities, without his consent, that
are materially inconsistent with his position, duties, responsibilities or
status; (b) Hudson requires the Executive, without his consent, to be based at a
location which is more than fifty (50) miles from Hudson's corporate
headquarters, currently located at One Blue Hill Plaza, Pearl River, New York
10965; (c) except as provided in paragraph "1.I." below, the Executive's annual
base salary is reduced, except to the extent that the annual base salaries of
all Executive Officers (as defined below) are reduced due to the adverse
financial condition of Hudson and further providing that the Executive's annual
base salary may not be reduced to a level that is less than ninety (90%) percent
of the Executive's annual base salary as of the date herein; (d) the Executive's
benefits are reduced and such reduction results in a material reduction in the
Executive’s total compensation, except to the extent that such reductions are
made by Hudson on a company-wide basis and affect all Executive Officers that
participate in such benefits; or (e) except as provided in paragraph "1.I."
below, the Executive experiences in any year a reduction in bonus compensation
or other incentive compensation, or a reduction in the ratio of the Executive's
incentive compensation, bonus or other such payments to his base compensation,
or a reduction in the method of calculation of the Executive's incentive
compensation, bonus or other such payments if these benefits or payments are
calculated other than as a percentage of base salary, except to the extent such
reduction applies equally or proportionally, as the case may be, to all
Executive Officers of Hudson. Good Reason shall not be deemed to exist unless
the Executive’s Termination of Employment for Good Reason occurs within ninety
(90) days following the initial existence of one of the foregoing conditions,
the Executive provides Hudson with written notice of the existence of such
condition(s) within thirty (30) days after the initial existence of the
condition(s), and Hudson fails to remedy the condition within thirty (30) days
after its receipt of such notice. An isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by Hudson within ten (10)
days after Hudson's receipt of notice thereof given by the Executive shall not
constitute Good Reason.

 

(iv) "Budget" shall mean (a) as to Hudson, the projected annual and monthly
revenues, expenses and net profit goals approved and accepted by Hudson's board
of directors for the applicable fiscal year, and for each month individually in
that fiscal year, and (b) as to Executive, all performance criteria capable of
being measured on a month to month basis, if any, that have been established for
the Executive under any bonus or other incentive compensation plan covering the
applicable fiscal year.

 

(v) "Executive Officer(s) shall mean the following: Hudson’s Chief Executive
Officer (currrently Kevin J. Zugibe); Hudson’s President and/or Chief Operating
Officer (currently Executive); Hudson’s Chief Financial Officer; Hudson’s Vice
President Sales (currently Charles F. Harkins); Hudson’s Vice President Legal &
Regulatory (currently Stephen P. Mandracchia); and any other current or future
officer of Hudson Technologies, Inc. that is subject to Section 16(a) of the
Securities Exchange Act of 1934.

 



4

 

 

G. Hudson's obligation to pay the compensation and to make the arrangements
provided in this paragraph "1" shall be absolute and unconditional and shall not
be affected by any circumstances, including, without limitation, any offset,
counterclaim, recoupment or other right which Hudson may have against the
Executive or anyone else; provided, however, that as a condition to payment of
amounts under this paragraph "1", within thirty (30) days of the Executive’s
Termination of Employment, the Executive shall have (i) executed and not revoked
a general release and waiver, in form and substance reasonably satisfactory to
Hudson and the Executive, of all claims relating to the Executive's employment
by Hudson and the termination of such employment, including, without limitation,
discrimination claims (including without limitation age discrimination),
employment-related tort claims, contract claims and claims under this Agreement
(other than claims with respect to benefits under any tax-qualified retirement
plans or continuation of coverage or benefits solely as required under ERISA),
and (ii) executed an agreement expressly acknowledging and reaffirming the
covenants and restrictions contained in paragraphs "4" and "5" below, and the
remedies available to Hudson under paragraph "6" below.

 

H. All amounts payable by Hudson pursuant to this paragraph "1" shall be paid
without notice or demand. The Executive shall not be obligated to seek other
employment in mitigation of the amounts payable or arrangements made pursuant to
this paragraph "1" and, except as provided in paragraph "6" below, the obtaining
of any other employment shall not result in a reduction of Hudson's obligation
to make the payments, benefits and arrangements required to be made under this
paragraph "1".

 

I. Executive expressly acknowledges that the following shall not constitute
"Good Reason" for purposes of this paragraph "1.F":

 

(i) Establishing a new or different bonus or incentive compensation plan(s) in
any subsequent year based upon new or different criteria for calculating the
applicability of, and the amount of any bonus or incentive compensation award
due to the Executive, provided that any new or different bonus or incentive
compensation plan, and any award under said plan, applies equally or
proportionally, as the case may be, to all Executive Officers; except that
Hudson may establish separate performance criteria and payment amounts for
awards under such plan for each Executive Officer that are reasonably achievable
and reasonably related to such Executive's normal duties and responsibilities;

 

(ii) A reduction of the Executive's bonus compensation or other incentive
compensation that (a) results from Hudson operating at a level of performance
below Hudson's Budget, (b) results from the Executive's failure or inability to
attain, in whole or in part, any or all of the performance criteria established
for the Executive under the said plan, (c) results from application of the terms
of such bonus or incentive compensation plan, or (d) is based upon the
Executive's performance, or non-performance, of his normal duties and
responsibilities during the period covered by the bonus or incentive
compensation plan including, without limition, due to the Executive's Disability
(as defined herein);

 

(iii) A reduction of the Executive's annual base salary based upon the
Executive's performance, or non-performance, of his normal duties and
responsibilities, provided that the Executive's annual base salary may not be
reduced to a level that is less than ninety (90%) percent of the Executive's
annual base salary for the calendar year immediately prior to the Termination of
Employment;

 

(iv) A reduction in the Executive's annual base salary pursuant to the
provisions of paragraph "3" below.

 



5

 

 

2. TERMINATION FOR CAUSE: Hudson may at any time terminate the employment of the
Executive for Cause (as defined in paragraph "1.F" above) upon five (5) days
prior written notice to Executive. If Executive is terminated for cause, he
shall be entitled to no Severance Benefits and shall be entitled to no bonus
payment that might otherwise be owed to him even if he worked for the entire
year. In the event of termination under this section, Hudson shall pay Executive
all amounts which are then accrued but unpaid, including unpaid vacation as
determined in accordance with Hudson's standard vacation policy, within thirty
(30) days after the date of notice. Hudson shall have no further or additional
liability to Executive.

 

3. SICK LEAVE

 

A. If with or without reasonable accomodation Executive is physically or
mentally unable to perform his duties, or is otherwise absent for medical
reasons, Hudson shall continue to pay base salary and provide benefits to the
Executive (“Sick Leave”). However, if a continuous period of Sick Leave exceeds
eight (8) consecutive weeks, Hudson’s obligation with regard to base salary upon
the expiration of the eight (8) consecutive weeks shall be limited to paying 75%
of base salary. If the Executive returns to full service, his full base salary
shall be reinstated to the pre-adjustment amount. As a condition to the receipt
of the foregoing base salary and benefits, the Executive agrees that he shall
provide Hudson such information as Hudson may reasonably request from time to
time to permit Hudson to make a determination that the Executive is entitled to
sick pay under this provision. Hudson shallreduce the amount paid to the
Executive during such Sick Leave by an amount equal to any disability payments
or benefits actually received by Executive under or pursuant to any disability
program or supplemental disability insurance plan(s) provided by Hudson at
Hudson's expense unless such reduction results in a violation of Code Section
409A.

 

B. Notwithstanding the foregoing, Hudson may terminate the employment of
Executive at any time after Executive’s continuous period of Sick Leave exceeds
120 calendar days. Termination of the Executive after the said 120 calendar
period shall not be deemed a Termination for Cause (as defined in paragraph
"1.F" above") and shall entitle the Executive to receive the payments and
benefits provided by Paragraph "1" upon Termination of Employment based upon
Executive’s full base salary, and for purposes of such payments and benefits,
the Severance Period shall be deemed to commenceas of the date of the
Termination of Employment resulting under this paragraph “3.B.”.

 

C. Notwithstanding anything to the contrary contained herein, in the event that
during the period the Executive is on Sick Leave, and prior to any Termination
of Employment pursuant to paragraph “3.B.”, there is deemed a “Separation from
Service” (as that term is defined in Section 409A of the Internal Revenue Code
for purposes of a permissible event), Hudson and the Executive agree that such
Separation of Service shall be treated as a Termination of Employment. Such
Termination shall not be deemed a Termination for Cause (as defined in paragraph
“1.F” above”) and shall entitle the Executive to receive the payments and
benefits provided by Paragraph "1" upon Termination of Employment based upon
Executive’s full base salary, provided that, for purposes of such payments and
benefits, the Severance Period shall commence as of the date of the Separation
from Service as described in this paragraph “3.C”, and shall be based upon
Executive’s full base salary.

 



6

 

 

D. Notwithstanding anything to the contrary contained herein, in the event that
during the period the Executive is on Sick Leave, and prior to any Termination
of Employment pursuant to paragraph “3.B.” or any Separation from Service
pursuant to paragraph “3.C.”, the Executive becomes “Disabled,” (as defined in
Code Section 409A for purposes of a permissible payment event) Hudson and the
Executive agree that the Executive’s Disability shall entitle the Executive to
receive the payments and benefits provided by Paragraph "1" upon Termination of
Employment based upon Executive’s full base salary and Bonus. For purposes of
such payments and benefits, the Severance Period shall commence as of the date
of the Disability as described in this paragraph “3.D”.

  

4. CONFIDENTIALITY:

 

A. Executive expressly acknowledges and agrees as follows:

 

(i) Hudson expends a significant amount of funds annually on researching and
developing solutions and proprietary techniques related to the products and
services it offers or is seeking to offer, and has developed substantial
confidential, proprietary, and trade secret information, and this confidential,
proprietary, and trade secret information, if misused, disclosed,
misappropriated or used by others, would result in irreparable harm to Hudson.

 

(ii) Hudson’s Confidential Information (as hereinafter defined) constitutes
valuable commercial assets of Hudson and is not readily available to the general
public or by any persons not employed by or otherwise not associated in a
position of trust with Hudson. Hudson keeps its Confidential Information
confidential (other than to the extent filings are required for patents) by,
among other things, restricting access to only those who need the information to
perform their Hudson job function and prohibiting the use or disclosure of
Confidential Information to anyone not authorized to receive or use the
Confidential Information.

 

(iii) Executive’s position with Hudson will continue to provide Executive with
access to or knowledge of Hudson’s Confidential Information.

(iv) Hudson’s Confidential Information will become known to Executive only as a
result of his/her employment with Hudson. To the extent that Executive was
previously engaged, on his own or with others, in a business that provided the
same or similar services as those provided by Hudson, Executive further
acknowledges that such prior business knowledge and experience, and any
familiarity with entities that are actual or potential customers for the
business, shall not permit or allow Executive to contend that Hudson’s
Confidential Information is not confidential or should not be protected from use
or misappropriation.

 

B. In light of the foregoing, Executive acknowledges and agrees as follows:

 



7

 

 

(i) All Confidential Information is the property of Hudson, and Executive shall
not, without the express written consent of Hudson, directly or indirectly use,
disseminate, disclose, or in any way reveal, either during Executive’s
employment or at any time thereafter, all or any part of the Confidential
Information, other than for the purposes authorized by Hudson, or only for the
benefit of Hudson.

 

(ii) Hudson shall be the sole owner of, and Executive hereby assigns to Hudson,
any and all property rights to all Intellectual Property (as hereinafter
defined) made, conceived, originated, devised, discovered, invented, or
developed before, during or after the term of Executive’s employment with
Hudson, whether or not Executive was involved either alone or with others, if it
was in whole or in part developed during the course of Executive’s employment or
by Executive’s use of any property of Hudson. This ownership provision does not
apply to creations of the Executive which are made in the Executive’s own time,
without the use of any Hudson resources, and which do not relate in any way to
Hudson’s business. Executive agrees to cooperate fully and assist Hudson or its
designee in the performance of any lawful acts that Hudson at its discretion
deems necessary, and to execute and deliver without charge any documents
reasonably required by Hudson, to secure any patent, copyright, trademark, and
other protection for Intellectual Property and improvements thereon, and to
assign to and vest in Hudson the entire interest therein in the United States
and all foreign countries.

 

(iii) Upon request by Hudson at any time, or upon termination from employment
with Hudson, whichever is sooner, Executive shall immediately deliver to Hudson
any and all information and property of Hudson in whatever form it exists,
including but not limited to all Confidential Information and all copies thereof
or materials containing or derived from Confidential Information.

 

C. As used in this Agreement, “Confidential Information” means all information
not publicly available (but including information that is publicly available as
a result of a breach by Executive of paragraphs “4” and “5”) and not generally
known or used by Hudson’s competitors, or in the industry, and which could be
harmful to Hudson if disclosed to persons outside of Hudson and which includes,
but is not limited to:

 

(i) Intellectual Property (as hereinafter defined);

 

(ii) Technical information, such as, but not limited to: Hudson’s plant
organization and designs; product formulation, manufacturing, performance and
processing data; and research and development results and plans;

 

(iii) Product information, such as, but not limited to: non-public details of
Hudson’s products and services, including, but not limited to, its existing
refrigerant, decontamination, reclamation and recovery products and services, as
well as those being developed; specialized equipment and training; product
plans, drawings and specifications; and performance capabilities, strengths and
weaknesses;

 



8

 

 

(v) Strategic information, such as, but not limited to: Hudson’s material costs;
supplier and vendor information; overhead costs; pricing; profit margins;
banking and financing information; and market penetration initiatives and
strategies;

 

(vi) Organizational information, such as, but not limited to: Hudson’s personnel
and salary data; information concerning the utilization of facilities; merger,
acquisition and expansion information; and equipment utilization information;
Hudson manuals, policies and procedures;

 

(vii) Marketing and sales information, such as, but not limited to: Hudson’s
licensing, marketing and sales techniques and data; customer lists; customer
data, such as, but not limited to, their personnel, project, financial and
account status, individual needs, historical purchases, contact information;
product development and delivery schedules; market research and forecasts; and
marketing and advertising plans, techniques and budgets; and

 

(vii) Advertising information, such as, but not limited to: Hudson’s overall
marketing policies; the specific advertising programs and strategies utilized by
Hudson; and the success or lack of success of those programs and strategies.

 

“Confidential Information” does not include general skills, experience or
information that is generally available to the public, other than information
which has become generally available as a result of Executive’s direct or
indirect act or omission. “Confidential Information” also does not include
information regarding Executive’s own pay and benefits, information as to the
terms and conditions of employment, or information that is deemed not
confidential under Section 7 of the National Labor Relations Act. Nothing in
this Agreement should be construed as restricting the Executive’s right to
engage in legally protected activities under applicable law, including
participating in investigations conducted by any governmental agency or entity
or making other disclosures that are protected under the whistleblower
provisions of applicable law or regulation.

 

D. As used in this Agreement, “Intellectual Property” means all information
concerning the evaluation, design, engineering, construction, marketing, and
sales of the products and services provided by Hudson and which includes, but is
not limited to: any and all patents, patents pending; trademarks, copyrights,
and any and all applications for same issued to and/or applied for by Hudson;
any and all technological (including software), educational, operational, and
financial innovations, discoveries, inventions, designs, and formulae; tests;
performance data; process or production methods; improvements to all such
property; and all recorded material defining, describing, illustrating, or
documenting in any fashion, all such property, whether written or not and
whether stored in plain, code or other form; without regard to whether such
property is patentable, copyrightable, or subject to trade/service mark
protection, and without regard to whether a patent, copyright, or trademark or
service mark has been sought or obtained.

 

5. NON-COMPETITION / NON-SOLICITATION:

 

A. Executive expressly acknowledges and agrees as follows:

 



9

 

 

(i) Hudson compensates its employees, among other things, to develop and to
pursue, on Hudson’s behalf, good relationships and goodwill with all customers
and potential customers, whether developed by Executive or others within the
Hudson organization;

 

(ii) Executive will be exposed to, acquire and develop knowledge of Confidential
Information including, without limitation, Confidential Information related to
Hudson’s customers, operations, and its suppliers;

 

(iii) Executive is able to be gainfully employed by other employers in a variety
of other industries and businesses that are engaged in businesses that do not
involve and are not competitive with any part of Hudson’s business.

 

B. In light of the foregoing, Executive agrees, that while Executive is employed
by Hudson, and continuing until the expiration of the Covenant Period (as
hereinafter defined):

 

(i) Executive shall not, within the Restricted Territory (as hereinafter
defined), compete with Hudson, directly or indirectly, whether for Executive’s
own behalf or on behalf of or in conjunction with any other person, persons,
company, partnership, corporation or business entity, whether for profit or
not-for-profit, by being employed by, participating in, or otherwise being
materially connected in the conduct of any business activity that involves
providing products or services that are like or similar to, or competitive with,
or would replace or be a substitute for, any one or more of the products and
services provided by Hudson (hereinafter “Competitive Products”) if such
employment, participation, or connection involves (a) responsibilities similar
to responsibilities Executive had or performed for Hudson at any time during the
last eighteen (18) months of Executive’s employment with Hudson; (b) supervision
of employees or other personnel in the provision of Competitive Products; (c)
development or implementation of strategies or methodologies related to the
provision of Competitive Products; (d) marketing or sale of Competitive
Products; or (e) responsibilities in which Executive would utilize or disclose
Confidential Information.

 

(ii) Executive shall not compete with Hudson, directly or indirectly, whether
for Executive’s own behalf or on behalf of or in conjunction with any other
person, persons, company, partnership, corporation or business entity, whether
for profit or not-for-profit, by calling upon, contacting, diverting,
soliciting, or doing business for or with, any “Client” of Hudson (as
hereinafter defined) for the purpose of offering or providing any Competitive
Product.

 

(iii) Executive shall not directly or indirectly, without the prior written
consent of Hudson, (a) induce, solicit, entice, or encourage any officer,
director, Executive or other individual to leave his or her employment with
Hudson, (b) induce, solicit, entice, or encourage any officer, director,
Executive or other individual to compete in any way with the products and
services of Hudson, or to violate the terms of any employment, non-competition,
confidentiality or similar agreement with Hudson; or (c) employ, offer to
employ, contract with, offer to contract with, or do business with any officer,
director, Executive or other individual who is employed by Hudson.

 



10

 

 

 

C. For purposes of this paragraph “5”, the Covenant Period shall be twelve (12)
months after the Executive’s last day of employment with Hudson, regardless of
the reason underlying the termination of Executive’s employment.

 

D. Executive acknowledges that many of Hudson’s services are remedial in nature
and, as such, its customers may utilize Hudson’s services on an infrequent basis
over an extended period of time, or following a protracted sales effort over an
extended period of time. Executive also acknowledges that because of his
position, he will likely have knowledge of Hudson’s customers through access to
Confidential Information, whether or not located within the Restricted Territory
(hereinafter defined). Accordingly, for purposes of this paragraph “5”, the term
“Client” shall mean (a) any customer or potential customer of Hudson upon whom
Employee, during the last eighteen (18) months of Executive’s employment with
Hudson, called upon or with whom Executive had any contact, or as to whom
Executive was involved in regard to planning, marketing, conducting, or
overseeing an offer to sell products or perform services; (b) any customer as to
whom Executive assisted in selling products or in providing services, or as to
whom Executive was involved in regard to planning, marketing, conducting, or
overseeing the offer to sell products or to perform services if the customer
received any products or services from Hudson during the last eighteen (18)
months of Executive’s employment with Hudson; (c) any potential customer of
Hudson whose identity Executive learned during the eighteen (18) months of
Executive’s employment with Hudson or learned from Confidential Information at
any time; or (f) any customer for whom Hudson has provided products or services
to at any time during the thirty-six (36) months preceding the last day of the
Executive’s employment with Hudson and whose identity as a Hudson customer
Executive learned from Confidential Information at any time.

 

E. The Executive acknowledges that the nature of Hudson’s business is such that
provides its products and services to customers throughout the United States of
America and Puerto Rico. Accordingly, the “Restricted Territory” includes each
and every state of the United States of America (including the District of
Columbia) and Puerto Rico.

 

F. In order to assure Hudson of the full twelve (12) months of the covenant
period within which to protect its goodwill and to prevent Executive from
unfairly benefiting by violations of this Paragraph “5”, the provisions and
requirements of this Paragraph “5” shall be extended for a period of time beyond
the Covenant Period equal in length to the total length of time during which
Executive is in violation of any one or more provisions of this Section.

 

G. In the event it is determined by a Court of competent jurisdiction that any
provision or portion of a provision of this Paragraph “5” is not enforceable
under the law governing this Agreement, the unenforceable provision or portion
thereof may be stricken, and the remainder of the provision and of this
Paragraph “5” shall be valid and fully enforceable, in all respects, as if the
provision or portion of a provision deemed unenforceable had never been a part
of the Agreement. Further, if any provision of this Agreement is found to be
overbroad or unenforceable, the court or any other authority with competent
jurisdiction is expressly authorized to conform the provision to the extent
necessary to remedy any deficiency and render it valid and enforceable.

 



11

 

 

6. REMEDIES:

 

A. In the event that Executive breaches any term or provision of paragraphs "4"
or "5" of this Agreement, Hudson shall be immediately, permanently and
irreparably damaged and shall be entitled, in addition to, and without limiting
Hudson's right to, any and all other legal and equitable remedies and damages,
(i) to a temporary restraining order ex parte, to a preliminary injunction, and
to a permanent injunction, to restrain Executive’s actions or the actions of
others acting on Executive’s behalf, (ii) to terminate all future Severance
Benefits through the remainder of the Severance Period, and (iii) to recover
from the Executive all Severance Benefits actually paid to the Executive,
including any costs or expenses actually incurred by Hudson in providing such
Severance Benefits. Executive agrees that Executive will not be damaged by
enforcement of this covenant as Executive can obtain many other types of gainful
employment without violating the provisions of paragraphs "4" or "5", so that no
bond shall be required, and if the Court requires a bond to be posted, it shall
not exceed $500.00.

 

B. All of Executive's covenants and obligations under paragraphs "4" and "5" of
this Agreement shall survive, and shall remain enforceable, for so long as
Executive is employed and after termination of employment for any reason, and
shall survive despite future promotions, raises, changes in position or
compensation, demotions, and the execution of new agreements with Hudson, and
shall inure to the benefit of Hudson’s successors and assigns, unless Hudson
executes in writing an agreement expressly terminating the covenants of
paragraphs "4" and "5".

 

C. Hudson and Executive shall each bear and be responsible for their own
attorneys' fees, expenses and disbursements incurred in any litigation brought
by either party to enforce or interpret any provision contained in paragraphs
"4" or "5" of this Agreement.

 

 

7. NOTICES: All notices required or permitted to be given under this agreement
shall be sufficient if in writing and if sent by certified mail, return receipt
requested, to the Executive at his residence, and to Hudson at its principal
office located at PO Box 1541, One Blue Hill Plaza, Pearl River, New York 10965,
attention Chief Executive Officer, or at such other address as any party
specifies by giving proper notice.

 

8. SUCCESSORS: This agreement shall be binding upon and shall inure to the
benefit of the Exective and his estate. Neither this Agreement nor any rights
hereunder shall be assignable by the Employee.

 



12

 

 

This Agreement shall be freely assignable by Hudson to, and shall inure to the
benefit of, and be binding upon, any successor corporation or affiliate of a
successor corporation, and all references in this agreement to Hudson shall
include its subsidiaries and affiliates and any successors, affiliates of
successors or assigns of Hudson. As used herein, the term "successor" shall mean
any person, firm, corporation or business entity or affiliate therof which at
any time, whether by merger, purchase or otherwise, directly or indirectly
acquires all or substantially all of the assets or the business of Hudson,
including any entity that shall be the surviving corporation in a merger with
Hudson.

 

9. EMPLOYMENT AT WILL; CONSEQUENCES OF TERMINATION: Nothing herein shall be
deemed to create an agreement for employment of Executive for any specified term
or period of time. Hudson expressly agrees that at any time the Executive may
resign or otherwise terminate his or her employment with Hudson, for any reason
or for no reason, subject to the provisions contained herein. Likewise, the
Executive expressly agrees that at any time Hudson may terminate the employment
of the Executive for any reason or for no reason, subject to the provisions
contained herein.

 

10. INDEMNIFICATION: In the event that any litigation shall be brought to
enforce or interpret any provision contained in paragraphs "1", "2" or "3" of
this Agreement, then, provided that the Executive prevails to any extent, Hudson
shall reimburse or indemnify the Executive for the Executive's reasonable
attorneys' fees, expenses and disbursements incurred in such litigation,
including the costs of enforcement.

 

11. CONTROLLING LAW: This Agreement and all other issues regarding the
employment of the Executive shall be governed by the laws of the State of New
York, without reference to its conflicts of law principles.

 

12. ENTIRE AGREEMENT: This Agreement represents the entire agreement and
understanding of the parties regarding the employment of the Executive, and all
prior or contemporaneous agreements, representations, or understanding are
expressly superseded by, and do not survive this Agreement. Executive has not
relied upon any inducement, promise, representation, or assurance, other than
those expressly set out herein. Except as expressly permitted herein, this
Agreement may not be modified or amended except in writing signed by all parties
hereto.

 

13. COMPLIANCE WITH CODE SECTION 409A:

 

A. It is the intention of Hudson and the Executive that the payments, benefits
and rights to which the Executive could be entitled pursuant to this Agreement
comply with Code Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”), the Treasury regulations and other guidance promulgated or issued
thereunder (“Section 409A”), to the extent that the requirements of Section 409A
are applicable thereto, and after application of all available exemptions,
including but not limited to, the “short-term deferral rule” and “involuntary
separation pay plan exception” and the provisions of this Agreement shall be
construed in a manner consistent with that intention. If any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A, Hudson shall, upon the specific request of the
Executive, use its reasonable business efforts to in good faith reform such
provision to comply with Code Section 409A; provided, that to the maximum extent
practicable, the original intent and economic benefit to the Executive and
Hudson of the applicable provision shall be maintained, but Hudson shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to Hudson. Hudson shall not have any liability to the Executive
with respect to tax obligations that result from the application of Code Section
409A and makes no representation with respect to the tax treatment of the
payments and/or benefits provided under this Agreement. Any provision required
for compliance with Section 409A that is omitted from this Agreement shall be
incorporated herein by reference and shall apply retroactively, if necessary,
and be deemed a part of this Agreement to the same extent as though expressly
set forth herein.

 



13

 

 

B. With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A, (i)
the right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, or in-kind benefits, provided during any taxable year shall not
affect the expense eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause (ii)
shall not be violated with regard to expenses reimbursed under any arrangement
covered by Code Section 105(b) solely because such expenses are subject to a
limit related to the period the arrangement is in effect and (iii) such payments
shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred.

 

C. For purposes of applying the provisions of Section 409A to this Agreement,
each separately identified amount to which the Executive is entitled under this
Agreement shall be treated as a separate payment within the meaning of Section
409A. In addition, to the extent permissible under Section 409A, any series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

 

D. Neither Hudson nor the Executive, individually or in combination, may
accelerate any payment or benefit that is subject to Section 409A, except in
compliance with Section 409A and the provisions of this Agreement, and no amount
that is subject to Section 409A shall be paid prior to the earliest date on
which it may be paid without violating Section 409A.

 

E. If and to the extent required to comply with Section 409A, a Termination of
Employment, as defined above, shall not be deemed to have occurred for purposes
of this Agreement providing for the payment of any amounts or benefits upon or
following a Termination of Employment unless such termination is also a
“Separation from Service” within the meaning of Section 409A (excluding death)
and, for purposes of any provision of this Agreement, references to Termination
of Employment, “termination,” “termination of employment” or like terms shall
mean “Separation from Service” (excluding death).

 

F. If the Executive is deemed on the date of termination of his employment to be
a “specified employee,” within the meaning of that term under Code Section
409A(a)(2)(B) and using the identification methodology selected by Hudson from
time to time, or if none, the default methodology, then with regard to any
payment or the providing of any benefit subject to this Section, to the extent
required to be delayed in compliance with Code Section 409A(a)(2)(B), and any
other payment or the provision of any other benefit that is required to be
delayed in compliance with Code Section 409A(a)(2)(B), such payment or benefit
shall not be made or provided prior to the earlier of (i) the expiration of the
six-month period measured from the date of the Executive’s Separation from
Service or (ii) the date of the Executive’s death. In this regard, it is the
intention and understanding of Hudson and the Executive that payments made
following a Termination of Employment under Paragraph “1” shall be exempt under
the “short-term deferral rule” and “involuntary separation pay plan exception”,
and other applicable exceptions, from the requirements of Code Section
409A(a)(2)(B), and are not required and shall not be delayed. Absent such
exception, on the first day of the seventh month following the date of
Executive’s Separation from Service or, if earlier, on the date of his death,
all payments delayed pursuant to this Section (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to the Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein. The
determination of whether the Executive is a “specified employee” shall be made
by Hudson in good faith applying Section 409A.

 

 



14

 

 

IN WITNESS THEREOF, the parties have executed this agreement as of the date
written above.

 



Hudson Technologies, Inc.   Hudson Technologies of Tennessee dba       Hudson
Technologies Company           By:   By:                                     Nat
Krishnamurti      



 



15

 